Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 20, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00883-CV



                      IN RE CHANEL MELTON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                           County Court at Law No. 2
                            Galveston County, Texas
                       Trial Court Cause No. 13-FD-0582

                         MEMORANDUM OPINION

      On November 4, 2014, relator Chanel Melton filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Stephen
Baker, associate family judge of the County Court at Law Number 2 of Galveston
County, to vacate a purported order finding relator in contempt.
      This court does not have jurisdiction to issue a writ of mandamus against an
associate judge. See Tex. Gov’t Code § 22.221(a), (b); see also In re D.G., No. 14-
14-00420-CV, 2014 WL 2767623, *1 (Tex. App.—Houston [14th Dist.] June 17,
2014, orig. proceeding [mand. denied]) (mem. op., per curiam); In re Nomura, No.
14-13-00744-CV, 2013 WL 4774087, *1 (Tex. App.—Houston [14th Dist.] Sept.
5, 2013, orig. proceeding) (mem. op., per curiam); In re J.W.B., No. 14-12-00410-
CV, 2012 WL 1695208, *1 (Tex. App.—Houston [14th Dist.] May 15, 2012, orig.
proceeding) (mem. op., per curiam). And relator has not provided this court any
documentation demonstrating that the referring court has approved of the
purported contempt judgment. See Tex. Fam. Code §§ 201.007(a)(13), 201.013(b).
In fact, relator has not provided this court any documentation whatsoever in
support of her mandamus petition, contrary to the applicable rules. See Tex. R.
App. P. 52.3(k)(1)(A), 52.7(a)(1).

      Accordingly, because relator has not demonstrated that this court has
jurisdiction to grant the requested relief, we dismiss relator’s petition for want of
jurisdiction.


                                     PER CURIAM

Panel consists of Justices Boyce, McCally, and Brown.




                                         2